NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-4628
                                      ___________


               IN RE: SPRINT PREMIUM DATA PLAN MARKETING
                      AND SALES PRACTICES LITIGATION


                   Michael Peggins; James Hanks; David Salvatierra,
                                                           Appellants
                     ____________________________________

                     On Appeal for the United States District Court
                              for the District of New Jersey
                                (Civ. No. 2-10-cv-06334)
                     District Judge: Honorable Susan D. Wigenton
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 31, 2013

                      Before: McKEE, Chief Judge, JORDAN and
                              SLOVITER, Circuit Judges

                                  (Filed: April 16, 2014)

                                       _________

                                       OPINION
                                       _________

McKEE, Chief Judge.


       Michael Peggins, James Hanks, and David Salvatierra appeal the district court’s

order enjoining them from continuing an action filed in California state court, captioned
Michael Peggins and James Hanks v. Sprint Solutions, et al., Case No. 37-2012-

00097719-CU-MC-CTL, Superior Court of the State of California, County of San Diego.

The order was entered pursuant to the All Writs Act, 28 U.S.C. § 1651, and the Anti-

Injunction Act, 28 U.S.C. § 2283, For the reasons that follow, we will affirm the district

court.


                                              I.


         Because we write primarily for the parties who are familiar with the tortured

procedural and factual history of this case, we need not reiterate it here in any detail. We

note only that the appeal pertains to various cases that were consolidated in the District

Court of New Jersey, each involving a challenge to Sprint Premium’s Data fee.1

         The Marron Group, on behalf of the Salvatierra Plaintiffs, filed a Notice of

Voluntary Dismissal under Fed.R.Civ.P 41 from the MDL and informed the district court

that the former named plaintiffs had served their demands upon Sprint to submit their

claims to arbitration. The Marron Group attached a proposed order form for the district




1
 The individual actions include Salvatierra v. Sprint Solutions, Inc., Civ. No. 3:10-02044
(S.D. Ca.) (the “Salvatierra action”), Giglio v. Sprint Solutions and Sprint Nextel Corp.,
Civ. No. 2:10-cv-05467 (E.D. N.Y) and several other cases from California, Missouri
and Kansas, transferred for coordination and/or consolidation with Kim v. Nextel Corp.
and Sprint Spectrum, L.P., No. 2:10-cv-06334 (D.N.J) and Kahn v. Sprint Spectrum, L.P.,
No. 2:10-cv. 06429 (D.N.J.), both of which were originally filed in the United States
District Court for the District of New Jersey. The MDL was assigned to District Court
Judge Wigenton.

                                              2
court to sign.2 By an Order, dated July 11, 2011, the district court dismissed the

Salvatierra Plaintiffs from the MDL.

         Sprint moved to compel bilateral arbitration and dismiss or stay all actions in the

MDL in accordance with the Arbitration Agreements included in Sprint’s Customer

Service Agreements. The district court issued an opinion on Sprint’s Motion to Compel

Bilateral Arbitration and dismiss/stay all pending actions. In which it rejected the MDL

Plaintiffs’ argument that the Arbitration Agreement was unlawful and unenforceable

because it lacked essential terms. In re Sprint Premium Data Plan Marketing and Sales

Practices Litig., 2012 WL 847431 (D.N.J. Mar. 13, 2012). The district court also rejected

the MDL Plaintiffs’ argument that the Arbitration Agreement was unenforceable under

the Federal Communications Act. Id. at *12.

         The MDL Plaintiffs’ arguments raised questions of procedural and substantive

unconscionability as well as the imposition of excessive costs. In its opinion, the district


2
    The Notice of Voluntary Dismissal stated, in pertinent part, as follows:

                PLEASE TAKE NOTICE that, pursuant to Federal Rules of
                Civil Procedure, Rule 41(a)(1)(A)(i), Plaintiffs David
                Salvatierra, James Hanks, and Michael Peggins (collectively,
                the “Plaintiffs”) by and through their undersigned counsel of
                record, hereby file this notice of voluntary dismissal of the
                Salvatierra action (DNJ No. 2:11-cv-02273),without
                prejudice.

                Plaintiffs have served their demand on Sprint to submit their
                claims to arbitration. Maintenance of the individual
                Salvatierra action as part of these consolidated proceedings is
                therefore inconsistent with the dispute resolution process of
                which plaintiffs have now availed themselves.

                                               3
court ordered “further limited factual inquiry into the costs of arbitration and Plaintiffs’

ability to pay the costs. Id. at 12.

       Thereafter, the Marron Group indicated to Sprint’s counsel that Salvatierra was

withdrawing his demand for arbitration without prejudice, and Hanks and Peggins

abandoned their pursuit of arbitration. Instead, they filed a complaint for declaratory and

injunctive relief in California state court. That case is captioned Michael Peggins and

James Hanks v. Sprint Solutions, et al., Case No. 37-2012-00097719-CU-MC-CTL,

Superior Court of the State of California, County of San Diego. Salvatierra is not a party

to the California state court action, and that action is not a putative class action. It was

individually brought by Hanks and Peggins, and seeks a declaration that Sprint’s

Customer Service Agreements with Hanks and Peggins are void or voidable because they

were procured by fraud and are unconscionable and because it contains a class action

waiver. The California state court action also seeks to enjoin Sprint from enforcing the

Arbitration Agreements in their respective Customer Service Agreements.

       On May 24, 2012, the Marron Group formally informed Sprint’s counsel that

Hanks and Peggins had abandoned their demands for arbitration. The Marron Group

served the complaint in the California state court action on Sprint. Sprint contended that

the relief sought in the California state court action, i.e., a declaration that its Customer

Service Agreement and Arbitration Agreement are unenforceable, is the very same relief

sought by the MDL Plaintiffs in opposition to Sprint’s Motion to Compel Arbitration.

Sprint further contended that while the California state court action is not a putative class

action, per se, it seeks to, among other things, enjoin Sprint from enforcing its Customer

                                               4
Service Agreement and the Arbitration Agreement against any and all of its customers in

the State of California because the various provisions therein are alleged to be, among

other things, unconscionable.

       Sprint filed a Motion, pursuant to the All Writs Act and the Anti-Injunction Act,

for an Order to Show Cause to Enjoin the California state court action and to enjoin

Salvatierra, Hanks and Peggins (hereinafter “SHP”), and the Marron Group, from

commencing any similar litigation in state or federal court. The district court granted the

Order to Show Cause on July 2, 2012. And, in an Order and Opinion, dated December 5,

2012, the district court enjoined “Plaintiffs James Hanks, Michael Peggins and David

Salvatierra . . . from continuing their action against [Sprint] in California Superior Court

San Diego County to the extent the action concerns the arbitration agreement in [Sprint’s]

customer Service Agreement.” In re Sprint Premium Data Plan Marketing and Sales

Practices Litig., Civ. No. 10-cv-6334 (D.N.J. Dec. 5, 2012). The district court concluded

that the injunction was issued pursuant to the “necessary in aid of a court’s jurisdiction”

exception to the Anti-Injunction Act.

       Salvatierra, Hanks and Peggins (“SHP”) filed this appeal from that order.3

                                             II.

                                             A.



3
  “The standard of review for the authority to issue an injunction under the Anti-
Injunction Act and the All Writs Act is de novo.” In re Diet Drugs Prod. Liab. Litig.,
369 F.3d 293, 304 (3d Cir. 2004) (citation omitted). “We review the terms of an
injunction for an abuse of discretion, underlying questions of law receive de novo review,
and factual determinations are reviewed for clear error.” Id. (citation omitted).
                                             5
       “The All Writs Act empowers district courts to ‘issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.’” In re Diet Drugs, 369 F.3d at 305 (quoting 28 U.S.C. § 1651). “The

authority the All Writs Act imparts to district courts is limited, however, by the Anti-

Injunction Act, which prohibits injunctions ‘to stay proceedings in a State court except as

expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or

to protect or effectuate its judgments.” Id. (quoting 28 U.S.C. § 2283). “The two statutes

act in concert, and “[i]f an injunction falls within one of the [Anti-Injunction Act’s] three

exceptions, the All-Writs Act provides the positive authority for federal courts to issue

injunctions of state court proceedings.’” Id. (quoting In re General Motors Corp. Pick-

Up Truck Fuel Tank Prods. Liab. Litig., 134 F.3d 133, 143 (3d Cir. 1998)). The

jurisdiction and judgment exceptions “are narrow and are ‘not [to] be enlarged by loose

statutory construction.’”4Chick Kam Choo v. Exxon Corp., 486 U.S. 140, 146 (1998)

(quoting Atl. Coast Line R.R. v. Bhd. Of Locomotive Eng’rs, 398 U.S. 281, 287 (1970)).

“Any doubts as to the propriety of a federal injunction against state court proceedings

should be resolved in favor of permitting the state courts to proceed in an orderly fashion

to finally determine the controversy.” Atl. Coast Line R.R., 398 U.S. at 297.

                                             B.

       Before applying the All Writs Act and the Anti-Injunction Act, the district court

must examine its jurisdiction over the parties. See In re General Corp. Pick-Up Truck


4
 Obviously, the injunction issued here by the district court was not expressly authorized
by Act of Congress.
                                              6
Fuel Tank Prods. Liab. Litig., 134 F.3d at 140-41; see also Carlough v. Amchem

Products, Inc., 10 F.3d 189, 198 (3d Cir. 1993).

       “[W]e recognize that it is a fundament of personal jurisdiction in a court of law

that a defendant be actually domiciled or present within the territory of the forum court,

without which the court would lack authority to bind that defendant.” (sic), Carlough, 10

F.3d at 198-99 (citation omitted). However, “this standard has been elaborated, and to

some extent relaxed, particularly to befit the practical realities of the modern corporate

entity and to reflect the replacement of the capias ad respondendum with personal service

of process and modern form of service.”Id. at 199. Thus, it is now well-established that

“due process requires only that in order to subject a defendant to a judgment in personam,

if he be not present within the territory of the forum, he have certain minimum contacts

with it such that the maintenance of the suit does not offend traditional notions of fair

play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)

(citations omitted). A party is subject to suit in the forum if the party purposely

conducted acts towards a forum and the claim arises out of that purposeful conduct. Id. at

319; Hanson v. Denckla, 357 U.S. 235, 253 (1958). The benchmark for exercising

personal jurisdiction is whether a party’s “conduct and connection with a forum State are

such that [it] should reasonably anticipate being haled into court [in said forum].” World-

Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

                                             III.

       In its thorough and thoughtful December 5, 2012, Opinion in support of its Order

granting the injunction, the district court fully and completely explained why the

                                              7
injunction it issued pursuant to the All Writs Act and the Anti-Injunction Act was

necessary in aid of its jurisdiction. We can add nothing to that explanation and will

affirm the district court substantially for the reasons explained in that opinion.5




5
  On September 19, 2013, Sprint’s counsel sent a letter to the Clerk of this Court,
pursuant to Fed.R.App.P. 28(j), contending that the district court’s September 4th
Opinion constitutes a final judgment determining the MDL Plaintiffs’ obligation to
arbitrate their claims and, therefore, makes the district court’s December 5, 2012
injunction also necessary under the “relitigation exception” to the Ant-Injunction Act.
However, that decision is not before us and we take no position on whether it makes the
injunction necessary under the “relitigation exception.”
                                              8